DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. 	Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2021.  In further review, claim 9 requires the structure of the plurality of plugs being paired and claim 10 requires the plurality of plugs to be in a sequence of threes.  Applicant elected species 3 for group VII claims where the plurality of plugs are not paired and are not sequenced.  As such claims 9 and 10 are withdrawn as being directed to non-elected species.  Therefore claims 9-10 and 13-20 have been withdrawn as being directed to non-elected species and inventions. 

Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

4. 	Claims 1-8 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,661,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in this application are broader.

Claim Rejections - 35 USC § 112

5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 1-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 is indefinite in that the term “may” is indefinite.  It is uncertain whether the function referred to is required or not.  Claims 2-8 and 11-12 are rejected for depending on a base claim.   

Claim Rejections - 35 USC § 102

7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claim(s) 1, 5-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Foley (7,686,705).
 	Foley discloses a weighted shaft comprising a central shaft (14), the central shaft (14) comprising a plurality of screw holes (24, 20) into which a plurality of plugs are able to be removabley inserted in the form of bolts (Figs. 2-4, 11-12, Col. 5, Lns. 39-48, Col. 9, Lns. 55-60 (inherent for threads)), at least one plug/bolt is removably inserted (Figs. 2-4, 11-12, Col. 5, Lns. 39-48, Col. 9, Col. 9, Lns. 55-60 (inherent for threads)), the at least one of the at least one plug is a weighted plug in the from a bolt with have weight (Col. 5, Lns. 39-48, Col. 9, Col. 9, Lns. 55-60 (Inherent)), the plurality of holes are located on a first plane of a shaft (Figs. 2-4, 11-12), the plurality of holes (24, 20) exist in a plurality of rows (28) along the central shaft (Fig. 11), more than one weighted plugs/bolts are removabley inserted into the plurality of holes (24, 20) (Figs. 2-4, 11-12, Col. 5, Lns. 39-48, Col. 9, Col. 9, Lns. 55-60 (inherent for threads)).  

1, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by LeBlanc (6,257,992).
 	LeBlanc discloses a weighted shaft comprising a central shaft (8, 4, 14, 22), the central shaft (8, 4, 14, 22) comprising a plurality of screw holes (38) into which a plurality of plugs are able to be removabley inserted in the form of bolts (34) (Figs. 2), at least one plug/bolt (34) is removably inserted (Figs. 1-7), the at least one of the at least one plug is a weighted plug in the from a bolt with have weight (Figs. 1-7), the plurality of holes are located on a first plane of a shaft (Figs. 1-7), the plurality of holes (38) exist in a plurality of rows along the central shaft (Figs. 2), more than one weighted plugs/bolts are removabley inserted into the plurality of holes (38) (Figs. 2, 1B), the plurality of holes are located on a first plane of the shaft and on a second plane of the shaft wherein the second plane is offset by an angle from the first plane ((Figs. 1B, 3, 2).  

Claim Rejections - 35 USC § 103

10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley (7,686,705) in view of Hollis (3,556,533).  
Foley lacks the weighted plug/bolt is comprised of high density material, and the weighted plug/bolt is comprised of stainless steel.  
	Hollis discloses bolts used in screw holes in clubs being made of stainless steel (Fig. 3).  In view of Hollis it would have been obvious to have the bolts used in Foley being made of stainless steel in order to use a corrosion resistant material which will not rust when subjected to rain at a golf course.  

12. 	Claims 1-2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droppleman (8,192,298) in view of Foley (7,686,705).
 	Droppleman discloses a weighted shaft (Figs. 11, 8B) comprising a central shaft, the central shaft comprises a hole (148) into which a plug (146) may be inserted, at least one plug (146) is a weighted plug (Col. 11, Lns. 27-37), and the plug (146) may be manipulated in many ways including changing the material type, different weights with the same size, etc… (Col. 11, Lns. 31-37).  Clearly one skilled in the art would give different plugs with the same size but different weights suitable classifications in which a weighted plug and an unweighted plug is included.   
	Droppleman lacks a plurality of holes into which a plurality of plugs is able to be removably inserted, wherein at least one plug is removably inserted, the plurality of plugs comprises weighted and non-weighted plugs, the plurality of plugs including the weighted metal plug and a second plug, wherein the second plug weighs less than the weighted metal plug, and wherein the plurality of plugs are customizable within the plurality of holes to customize a center of gravity of the central shaft.
.  
	 
13. 	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droppleman (8,192,298) in view of Foley (7,686,705) as applied to claim 1-2 and 11 above, and further in view of Govan (1,133,129).
	Droppleman lacks each of the plurality of holes is filled with a plug selected from a group consisting of the weighted plug and a non-weighted plug.  Govan discloses a 

Conclusion

14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SLB/ 13 May 2021			/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711